Exhibit 10.2
 
SECOND AMENDMENT TO EXPORT-IMPORT BANK
LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT (this
“Agreement”) is entered into as of July 24, 2009, by and between SILICON VALLEY
BANK (“Bank”) and POKERTEK, INC., a North Carolina corporation (“Borrower”),
with its principal place of business at 1150 Crews Road, Suite F, Matthews,
North Carolina 28105 (the “Borrower”).
 
Recitals
 
A. Bank and Borrower have entered into that certain Export-Import Bank Loan and
Security Agreement dated as of July 25, 2008 (as the same has and may continue
to be from time to time further amended, modified, supplemented or restated, the
“Exim Loan Agreement”).
 
B. Bank has extended credit to Borrower for the purposes permitted in the Exim
Loan Agreement.
 
C. Borrower has requested that Bank (i) extend the Maturity Date, (ii) reduce
the Facility Amount, and (iii) amend certain other provisions of the Loan
Agreement.
 
D. Although Bank is under no obligation to do so, Bank is willing to amend
certain provisions of the Loan Agreement, all on the terms and conditions set
forth in this Agreement, so long as Borrower complies with the terms, covenants
and conditions set forth in this Agreement in a timely manner.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions.  Capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings given to them in
the Exim Loan Agreement.
 
2. Amendments to Exim Loan Agreement.
 
2.1 Section 2.1.1 (Financing of Accounts).  Section 2.1.1 of the Loan Agreement
is hereby amended by adding clauses (g) immediately after clause (f) of Section
2.1.1 of the Loan Agreement as follows:
 
(g) Maximum Advances.  The aggregate face amount of all Financed Receivables
outstanding at any time may not exceed the Exim Committed Line.  The aggregate
amount of all Advances outstanding at any time to finance Exim Eligible Foreign
Inventory may not exceed the Exim Inventory Facility Amount.  The sum of the
aggregate amount of all Advances and Domestic Advances outstanding at any time
may not exceed the Exim Facility Limit.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2 Section 13 (Definitions).
 
(a) The following terms and their respective definitions as set forth in Section
13.1 of the Loan Agreement are hereby deleted in their entirety and replaced in
alphabetical order with the following:
 
“Exim Committed Line” is an Advance or Advances of up to One Million Five
Hundred Fifty-Five Thousand Five Hundred Dollars ($1,555,500).
 
“Exim Maturity Date” is July 23, 2010.
 
(b) The following terms and their respective definitions are hereby added in
alphabetical order to Section 13.1 of the Loan Agreement:
 
“Exim Facility Limit” is Two Million Five Hundred Thousand Dollars ($2,500,000).
 
“Exim Inventory Facility Amount” is Seven Hundred Fifty Thousand Dollars
($750,000).
 
“Domestic Advances” means an advance under the Domestic Loan Agreement.


3. Limitation of Amendments.
 
3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
 
3.2 This Agreement shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
4. Representations and Warranties.  To induce Bank to enter into this Agreement,
Borrower hereby represents and warrants to Bank as follows:
 
4.1 Immediately after giving effect to this Agreement (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
 
2

--------------------------------------------------------------------------------

 
 
4.2 Borrower has the power and authority to execute and deliver this Agreement
and to perform its obligations under the Exim Loan Agreement, as amended by this
Agreement;
 
4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
 
4.4 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Exim Loan Agreement, as amended by this
Agreement, have been duly authorized;
 
4.5 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Exim Loan Agreement, as amended by this
Agreement, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
 
4.6 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Exim Loan Agreement, as amended by this
Agreement, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
 
4.7 This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5. Counterparts.  This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6. Effectiveness.  This Agreement shall be deemed effective upon (a) the due
execution and delivery to Bank of this Agreement by each party hereto, (b) the
due execution and delivery to Bank of that certain Second Amendment to Loan and
Security Agreement, dated as of the date hereof, by each party hereto, (c) the
due execution and delivery to Bank of that certain Export-Import Bank Borrower
Agreement, dated as of the date hereof, by each party hereto, (d) Borrower’s
payment of an amendment and extension fee to Exim Bank in an amount equal to
Three Thousand Two Hundred Twenty-Five Dollars ($3,225) (inclusive of the One
Hundred Dollar ($100) Exim Bank application fee), (e) Borrower’s payment of an
amendment and extension fee to Bank in an amount equal to Twelve Thousand Five
Hundred Twenty-Five Dollars ($12,525), and (f) payment of Bank’s legal fees and
expenses in connection with the negotiation and preparation of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
[Signature Page Follows.]
 
 
4

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
 
BANK
     
SILICON VALLEY BANK
 
 
By:

--------------------------------------------------------------------------------

Name:
Title:
         
BORROWER
     
POKERTEK, INC.
 
By:

--------------------------------------------------------------------------------

Name:
Title:
 

 


[Signature Page to Second Amendment to Export-Import Bank Loan and Security
Agreement]
 

--------------------------------------------------------------------------------

 